Citation Nr: 1126314	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-30 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder.  

2.  Entitlement to service connection for a left knee disorder, including arthritis, tendinitis, and left patella residuals.  

3.  Entitlement to service connection for a lumbar spine disorder, including multilevel degenerative changes and spinal stenosis, claimed as a back condition.

4.  Entitlement to service connection for a left hip or buttocks disorder, including merlagia paresthetica and left lateral femoral cutaneous nerve neuropathy.

5.  Entitlement to service connection for a left thigh disorder, including merlagia paresthetica and left lateral femoral cutaneous nerve neuropathy.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from September 1981 until March 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  A final April 1987 rating decision denied a claim for service connection for a left knee disorder.  

2.  The evidence associated with the claims file since the April 1987 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.  

3.  The evidence of record does not show that the Veteran's left knee disorder is related to his active duty service.  

4.  The evidence of record does not show that the Veteran's lumbar spine disorder is related to his active duty service.  

5.  The evidence of record does not show that the Veteran's left hip or buttocks disorder is related to his active duty service.  

6.  The evidence of record does not show that the Veteran's left thigh disorder is related to his active duty service or developed secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The April 1987 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the April 1987 rating decision is new and material; the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for the establishment of service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).

4.  The criteria for the establishment of service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).

5.  The criteria for the establishment of service connection for a left hip or buttocks disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).

6.  The criteria for the establishment of service connection for a left thigh disorder, including as secondary to the non-service-connected left hip or buttocks disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board reopens the claim for service connection for a left knee disorder.  In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

Concerning application to reopen the claim of service connection for a left knee disorder - which has been the subject of a prior final denial by VA - to provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been presented to reopen the service connection claim for a left knee disorder, any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The Board reiterates that because this claim has been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen the claim, is not prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consideration of the merits of the Veteran's service connection claim for a skin disorder is deferred, however, pending additional development consistent with the VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  He was also informed that VA would seek to provide federal records.   Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  An April 2008 letter also provided notice regarding how to support a claim for service connection as secondary to another disorder.
 
With respect to the Dingess requirements, the October 2007 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

When, through no fault of the Veteran, records under the control of the Government are unavailable, there is a heightened obligation to assist the Veteran in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Under such circumstances, VA's duty then requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  An April 2008 VA memorandum found that the Veteran's service treatment records were unavailable.  A February 2008 letter informed the Veteran that his original claims folder was lost and that he should submit any copies of records that he may have.  The Veteran subsequently provided copies of his service treatment records.  Additionally, the October 2007 VA letter advised the Veteran of the opportunity to support his claim with alternate forms of evidence.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the Veteran has submitted his service treatment records.  The Veteran has not indicated that any additional VA outpatient treatment records that have not been associated with the claims file contain any pertinent medical evidence as to the etiology of his claimed disorders.  In addition, he was afforded VA medical examinations in September and December 2008, which provided specific medical opinions pertinent to the issues on appeal.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Knee Disorder
New and Material Evidence Claim

The Board notes at the outset that the appellant's service connection claim for a left knee disorder was previously denied in an April 1987 rating decision.  No notice of disagreement is of record in regards to that decision, and the Veteran has not contended that he has filed such a disagreement.  The rebuilt record thus indicates that the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A disallowed claim shall be reopened and reviewed, if new and material evidence is presented or secured with respect to the final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO appears to have reopened the Veteran's claim.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the present case, it appears that at the time of the April 1987 rating decision, the RO denied the claim based on no current disability of the knee.  Since that time, new evidence has been submitted revealing that the Veteran now has a current disability of left knee osteoarthritis.  The medical evidence reflecting the current diagnosis will be discussed in more detail below.  But for the purpose of determining whether new and material evidence has been submitted, the aforementioned new evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  In view of the fact that there are also service treatment records showing that the Veteran injured his left knee in service, and considering the Veteran's claims of having knee pain since service, the Board finds that new and material evidence has been presented.  Consequently, the service connection claim for a left knee disorder is reopened and the claim is granted to this extent.

Service Connection Applicable Law 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as arthritis and organic diseases of the nervous system, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability.  Id.

Left Knee Disorder 
Service Connection Claim

The Veteran's contends that his current left knee disorder developed in service, which he claimed to be due to his in-service parachute jumps, in his May 2009 Board hearing.  In his original March 1987 claim, he reported that he had knee patellar tendonitis and bursitis.

The Veteran's service treatment records are generally silent as to any complaints of, or treatment for, the left knee until his last year of service.  A November 13, 1986 record noted that the Veteran had a left knee injury 12 hours previously when he hit another person with his knee.  The examiner found him to have a patellar contusion.  
A November 17, 1986 record noted that the Veteran had injured his knee while playing basketball the prior weekend.  The examiner found him to have possible mild patellar bursitis and patellar tendonitis.  A November 25, 1986 record noted that the Veteran had complained of knee pain for 3 weeks and that his x-rays were within normal limits, but that he should return to clinic in 3 weeks.  A December 8, 1986 consultation noted that the Veteran complained of left patellar and patellar tendon pain for 3 weeks, without improvement with profile and NSAID.  The x-ray found his knee to be within normal limits.  

The record is subsequently silent as to any complaints of, or treatment for, a left knee disorder for years following his discharge.  In an August 24, 2007 VA medical record the Veteran complained of right knee pain and reported no history of trauma to the knee.

The next VA medical record complaint is an April 25, 2008 record in which the Veteran reported that his knee and back were "hurting" and that he was trying to put in a claim.  He reported that he "was not hurting when I got out of the military," but that he currently experiences pain.  The examiner found significant patellofemoral arthrosis of the right knee, and did not make any findings as to the left knee.  

The Veteran received a VA examination in September 2008, which did not include a claims file review.  The Veteran reported injuring his left knee in a 1982 parachute jump, and a second injury in November 1986 playing basketball.  He reported that his pain has persisted intermittently since that time.  

The September 2008 examiner noted the Veteran's reports of in-service left knee injuries, and his report that he did not receive treatment for his left knee after service until 2001 or 2002.  The examiner also noted an April 2008 x-ray finding degenerative changes with hypotrophy.  The examiner diagnosed him with chronic strain of the left knee with mild degenerative changes, but did not provide a clear medical opinion as to the etiology of the Veteran's left knee disorder.  However, the examiner did note that arthritis found on x-ray was not due to spinal stenosis.

The Veteran received another VA examination in December 2008.  The examiner noted the Veteran's history of an in-service left knee injury, including a diagnosis of left knee patella tendinitis, and complaints of intermittent knee pain since the injury.  The examiner noted that x-rays indicated that the Veteran had mild degenerative changes and diagnosed him with left knee osteoarthritis.  

The December 2008 VA examiner opined that the Veteran's left knee arthritis is not caused by or a result of the left knee patella tendinitis shown in service.  The examiner opined that his arthritic changes were due to age not patellar tendopathy from service.

No medical evidence is of record finding that the Veteran has a left knee disorder due to service.  The service treatment records are silent as to any such complaints of, or treatment for, such a disorder until the year prior to his discharge.  However, even after the reports of a left knee injury, the later December 1986 consult record, from shortly before his discharge, found his knee to be within normal limits.  This indicates that the left knee injury documented in service was acute and transitory in nature, and resolved completely prior to separation from service.  Indeed, the record is subsequently silent as to any complaints of, or treatment for, such a disorder for several years.  An August 2007 VA medical record indicated that the Veteran's knee complaints were in regards to his right knee, which the service treatment records do not indicate was injured in service and the Veteran has not claimed to have injured in service.  Furthermore, the December 2008 VA examiner specifically found the Veteran to only have mild osteoarthritis of the left knee, which was age related and not due to service, and particularly explained that the in-service patellar tendinitis is unrelated to the post-service development and diagnosis of left knee arthritis.  The Board also notes that the first diagnosis of left knee arthritis occurred well after the 1 year presumption period under 38 C.F.R. § 3.309, such that service connection cannot be granted on that basis.  

The only evidence of the existence of an in-service left knee disorder that has continued since service is the Veteran's own relatively recent statements.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the service treatment records and the post-service medical treatment records to carry far more weight of credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now decades past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  In the present case, the Veteran himself has reported that he did not seek medical treatment for a left knee disorder for over a decade following his discharge.  Furthermore, in April 2008 he reported that his knee pain was due to service, but apparently sought treatment for the right knee, for which neither he nor the record has indicated to have been injured in service.   The Board thus does not find the Veteran to be credible in his reports related to his left knee disorder.

The only other evidence provided as to the Veteran's claim is his belief that he has a left knee disorder due to service.  Although he can provide testimony as to his own experiences and observations, the factual question of if his disorder can be attributed to his in-service experiences is a medical question, requiring a medical expert.  The Veteran is not competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  38 C.F.R. § 3.159.  He does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for a left knee disorder is denied. 

Lumbar Spine Disorder Claim

The Veteran contends that he has a lumbar spine disorder due to service.  In an October 2007 statement, he claimed that his back disorder resulted from parachuting from aircrafts.  

An August 2, 1982 service treatment record indicated the first in-service complaint of low back pain.  It noted that he had strained his back lifting a heavy object.  A subsequent undated record found that following the Veteran's lifting the previous day he not have a hernia.  The service treatment records are then silent until a May 20, 1983 record noted that that the Veteran had a lower back injury when he jumped and landed on his buttocks the previous night.  The examiner found the back to be tender and that the x-ray was negative.  The examiner diagnosed him with low back syndrome.  Additionally, a May 23, 1983 record, found him to have a lumbosacral strain with a pinched sciatic nerve.  A November 25, 1983 record noted that the Veteran had been performing heavy lifting the previous day, and reported pain at the base of his penis; the examiner diagnosed him with possible gonorrhea, but no hernia was noted.

The record is subsequently silent for years following his service as to any complaints of, or treatment for, a lumbar spine disorder.  An October 23, 2006 VA medical record noted that the Veteran had muscle cramps at times.  The Veteran also received a VA x-ray in April 2008, which found congenital neural canal stenosis, multiple levels of degenerative disc disease with hypertrophic changes. 

The next VA medical record of record is an April 25, 2008 record in which the Veteran reported that his knee and back were "hurting" and that he was trying to put in a claim.  He reported that he "was not hurting when I got out of the military," but that it is now causing him pain.

The Veteran received a VA examination in September 2008, which did not include a claims file review.  The Veteran reported that his back pain started in 1982, while lifting weights.  He also reported a parachute jump during which he landed on his buttocks and injured his lower back and right hip.  The examiner noted an April 2008 VA x-ray wherein he was found to have congenital canal stenosis with degenerative disc disease and degenerative joint changes.

The September 2008 VA examiner diagnosed him with spinal stenosis, lumbar spine; combination of congenital with degenerative joint disease and degenerative disc disease.  The examiner did not provide a medical opinion as to the etiology of the Veteran's lumbar spine disorder.

The Veteran received another VA examination in December 2008, which included a claims file review.  The examiner noted the Veteran's lower back pain in service, following weight lifting and a parachute jump, and provided a physical examination.  The examiner noted that a September 2008 VA x-ray showed severe degenerative changes with probable multilevel spinal stenosis.  

The December 2008 VA examiner opined that it was less likely as not that the Veteran's lumbar spine disorder, with lumbar stenosis, was caused by or a result low back pain acquired during service.  The examiner noted that the Veteran required multiple treatments for his low back while in service, but that there was no evidence of degenerative spine disease in the record in service.  The examiner found his back pain to be most likely mechanical low back pain and the degenerative changes most likely due to age.  

No medical evidence is of record finding that the Veteran's currently diagnosed lumbar spine disorder is due to service.  The service treatment records appear to indicate acute and transitory back complaints.  Indeed, following the Veteran's last in-service back complaint of record in May 1983, a November 1983 record indicated that he had resumed in performing heavy lifting, and complained of pain at the base of his penis, not his back.  Such evidence indicates that he considered his back well enough to perform physically demanding activities, without problem.

The record is also subsequently silent as to any complaints of, or treatment for, a lumbar spine disorder for several years following service.  Furthermore, although the Veteran applied for VA benefits in March 1987, he did not contend to have a back disorder at that time; he only made a claim in regards to his knee.  The record thus does not support his contention of chronic back pain since service.  

The medical evidence also does not support the claim.  The December 2008 VA examiner found the Veteran's current lumbar spine disorder to be due to age, not service, and not other medical opinions are of record as to the etiology of the lumbar spine disorder.  The Board also specifically notes that the first diagnosis of lumbar spine degenerative changes occurred well after the 1 year presumption period under 38 C.F.R. § 3.309, such that service connection cannot be granted on that basis.  

The only evidence of the existence of a chronic back disorder since service is the Veteran's own relatively recent statements.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden, 125 F.3d at 1481. The Board finds that the service treatment records and the post-service medical treatment records to carry far more weight of credibility and probative value that the recent lay statements.  See Curry, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. at 25 (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Board finds the Veteran to not be credible in his assertions.  As previously noted, despite the Veteran's current complaints of continuous back pain, the Veteran himself as admitted that he did not have back pain when he left service, in an April 25, 2008 VA medical record.  Similarly, the 
November 1983 service treatment record indicated that he had resumed in performing heavy lifting following his last back complaint.  

The only other evidence provided as to the Veteran's claim is his belief that he has a lumbar spine disorder due to service.  Although he can provide testimony as to his own experiences and observations, the factual question of if his disorder can be attributed to his in-service experiences is a medical question, requiring a medical expert.  The Veteran is not competent to render such an opinion.  Espiritu, 2 Vet. App. at 495.  38 C.F.R. § 3.159.  He does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58. The Veteran's claim for service connection for a lumbar spine disorder is denied. 

Left Hip or Buttocks Disorder and Left Thigh Disorder,
Including Merlagia Paresthetica and 
Left Lateral Femoral Cutaneous Nerve Neuropathy Claims

In his October 2007 statement, the Veteran reported that he injured his left hip or buttock while parachuting and that he has a left thigh disorder secondary to the left hip or buttock disorder.  

The service treatment records indicate complaints of, or treatment for, the left hip and buttock.  In a May 23, 1983 record, he reported that his left buttock was "numb" following a jump 5 days previously.  The examiner found him to have a lumbosacral strain with pinched sciatic nerve.  In a June 10, 1983 record, the Veteran complained of "numbness" and pain of the left buttock for 6 weeks and the examiner found decreased pin prick sensation.  The examiner found him to have a nerve injury (to specific dermatome involved over left buttock).  He also had an August 1984 physical profile for a hip injury.


A September 18, 1984 service treatment record showed that the Veteran had a diagnosis for left hip pain.  A November 20, 1984 record found a history of chronic left hip pain for 1.5 years.  The examiner noted that the Veteran had been seen by neurology with no definite diagnosis.  The Veteran complained of left hip pain with flexion, but that he was able to perform activities.  He also noted numbness of the gluteal muscles had resolved and that the Veteran denied radiation of pain.  The examiner found him to have chronic left hip pain, possibly some type of bursitis with no significant findings.  The Veteran received an EMG on November 20, 1984, and a November 21, 1984 record noted that the EMG results were within normal limits.  A November 29, 1984 record noted a follow up for chronic left hip pain and continued treatment.  

However, following service the record is silent as to complaints of, or treatment for, the left hip or buttock for years following service.  The March 1987 VA claim did not indicate such complaints.  Additionally, prior to the filing of the current complaint, a June 12, 2007 VA medical record noted that the Veteran had performed parachute jumps and that after one fall he apparently had a transient radiculopathy, which resolved with bed rest and therapy with analgesics and no surgery.  

The Veteran received a VA examination in December 2008, which included a claims file review.  The examiner noted the Veteran's complaints of left buttock numbness in service and subsequent treatment.  The examiner found the left lateral femoral cutaneous nerve neuropathy to be less likely as not caused by the in-service buttock injury.  The examiner noted that the left hip or buttock and thigh numbness to be due to a condition called merlagia paresthetica, which is a painful mononeuropathy of the lateral femoral cutaneous nerve (LFCN).  The examiner noted that merlagia paresthetica is commonly due to focal entrapment of this nerve as it passes through the inguinal ligament and rarely has etiologies such as direct trauma, a stretch injury, or ischemia.  The examiner also found that although the Veteran has spinal stenosis/degenerative changes of the spine, it was also not consistent with the distribution of the lateral femoral cutaneous nerve root involved.  

No medical evidence is of record finding that the Veteran has a left hip or buttock disorder due to service, or to have a left thigh disorder, due to service or a service-connected disability, or even the non service-connected left hip or buttock disorder.  Although the service treatment records contain numerous records of treatment for a nerve injury, the record indicates that it has appeared to have resolved prior to his discharge.  The March 1987 VA claim for benefits did not include such complaints and during a June 12, 2007 VA medical visit, the Veteran himself reported to he had transient radiculopathy in service, but that it had resolved.  Additionally post-service VA medical records are silent as to complaints of, or treatment for, left hip, buttock, or thigh complaints.

The only medical etiology opinion of record also does not support the Veteran's contentions.   The December 2008 VA examiner specifically found his currently diagnosed left hip or buttock and left thigh disorders, to be less likely as not caused by the in-service buttock injury.  Rather, the examiner explained that the current disorders are commonly due to focal entrapment of this nerve and only rarely due to direct trauma, a stretch injury, or ischemia.  No other competent and credible medical evidence is of record to otherwise explain the etiology of either claimed disorder.

Although the Veteran currently claims that his left hip or buttock pain has continued since service and caused his left thigh pain, such statements are not credible.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden, 125 F.3d at 1481.  The Board finds that the service treatment records and the post-service medical treatment records to carry far more weight of credibility and probative value that the recent lay statements.  See Curry, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government. See Cartright, 2 Vet. App. at 25 (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Board finds the Veteran to not be credible in his assertions, as indicated in the previously discussed medical evidence indicating a lack of chronicity of such disorders and the absence of claiming such a disorder with his original March 1987 claim.

As previously indicated, the only other evidence provided as to the Veteran's claim is his belief that he has a left hip or buttock due to service or a left thigh disorder due to his left hip or buttock disorder or his service.  Although he can provide testimony as to his own experiences and observations, the factual question of if his disorder can be attributed to his in-service experiences is a medical question, requiring a medical expert.  The Veteran is not competent to render such an opinion.  Espiritu, 2 Vet. App. at 495.  38 C.F.R. § 3.159.  He does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The Board also notes that as the left hip or buttock disorder claim does not warrant service connection, the Veteran's contention that his left thigh disorder developed secondary to that non-service-connected disorder is also precluded on a secondary basis.  The Board further notes that the Veteran was not diagnosed with a nerve disorder within 1 year of his discharge from service, for possible entitlement for service connection on a presumptive basis under 38 C.F.R. § 3.309.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claims for service connection for a left hip or buttock disorder and a left thigh disorder are denied. 




ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for a left knee disorder is granted.  The appeal is granted to this extent only.  

Service connection for a left knee disorder is denied, including arthritis, tendinitis, and left patella residuals.  

Service connection for a lumbar spine disorder is denied.

Service connection for a left hip or buttock disorder, including merlagia paresthetica and left lateral femoral cutaneous nerve neuropathy, is denied.

Service connection for a left thigh disorder, including merlagia paresthetica and left lateral femoral cutaneous nerve neuropathy is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


